Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 09/27/2022 amendment/responses in the application of ABEDINI et al. for “BROADCASTING INTENDED TIME DIVISION DUPLEX CONFIGURATIONS” filed 04/07/2021.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-30 are now pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 15-19, 22, 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XU (US 2021/0168798 A1).
Regarding claim 1, XU discloses a child node (RN node, see figure 9) for wireless communication, comprising: 
a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: 
receive a message, from a serving or neighboring cell, that includes an indication of an intended time division duplex (TDD) configuration for the serving or neighboring cell, wherein the indication includes downlink and uplink indicators for at least one slot used within the intended TDD configuration (the format configuration unit 220 may configure the time slot format for the link between the electronic apparatus 200 and the child node of the electronic apparatus 200, to cause uplink/downlink configuration of each of symbols within the time slot format cycle to be opposite to uplink/downlink configuration of a corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and a parent node of the electronic apparatus 200, or to be the same as uplink/downlink configuration of a corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and another child node of the electronic apparatus 200, see ¶ 0070);
determine a symbol to use within a TDD configuration for the child node, based at least in part on receiving the message, wherein the child node is an integrated access and backhaul (IAB) node of an IAB network (the electronic apparatus 200 may serve as a parent node on any link in the IAB wireless communication system. The electronic apparatus 200 may serve as a DN or a RN in the IAB wireless communication system, see ¶ 0048).
Regarding claim 3, XU discloses the indication includes, for the at least one slot used within the intended TDD configuration, information indicating a quantity of downlink symbols and a quantity of uplink symbols (the generation unit 240 may, after the format configuration unit 220 configures the time slot format of each of the time slots, determine whether the time slot format of the time slot is included in the defined 56 time slot formats. If the time slot format of the time slot is included in the defined 56 time slot formats, the generation unit 240 may determine the number of the identification information of the time slot format as the number of the time slot format, ranging from 0 to 55. If the time slot format of the time slot is not included in the defined 56 time slot formats, the generation unit 240 may define the number of the identification information of the time slot format of the time slot as 2. In the time slot format numbered 2, all the 14 symbols are X symbols, see ¶ 0081). 
Regarding claim 4, XU discloses the indication includes, for the at least one slot used within the intended TDD configuration, an implicit indicator of a quantity of flexible symbols (the generated time slot configuration information is simple and clear, compatible with the existing standards, and with minor changes to the existing standards. In addition, in this case, the X symbols are allowed to be included in the time slot format, thereby making the configuration of the time slot more flexible, see ¶ 0085).

Regarding claim 5, XU discloses the indication includes, for the at least one slot used within the intended TDD configuration, an implicit indicator of a permutation of the downlink and uplink indicators (in order to save signaling overhead, the time slot configuration information generated by the generation unit 240 may include identification information of each of one or more time slots in which uplink/downlink conversion occurs within one time slot format cycle, and identification information of a time slot format of the time slot, see ¶  0086). 
Regarding claim 6, XU discloses the indication includes, for the at least one slot used within the intended TDD configuration, an implicit indicator of availability of symbols within the at least one slot (the electronic apparatus 200 has a parent node, thus the format configuration unit 220 may configure the time slot format for the link between the electronic apparatus 200 and the child node of the electronic apparatus 200, to cause the uplink/downlink configuration of each of the symbols within the time slot format cycle to be opposite to the uplink/downlink configuration of the corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and the parent node of the electronic apparatus 200, see ¶  0071). 

Regarding claim 8, XU discloses wherein the message is included in
downlink control information (DCI) (the communication unit 230 may transmit the identification information of the time slot format of each of the one or more time slots in which uplink/downlink conversion occurs to the child node through low layer signaling, including but not limited to DCI, see ¶ 0090).
Regarding claim 15, XU disclose a parent node (parent node Donor Node, see figure 9) for wireless communication, comprising: 
a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: 
generate a message to include an indication of an intended time division duplex (TDD) configuration for the parent node, wherein the indication includes downlink and uplink indicators for at least one slot used within the intended TDD configuration (the format configuration unit 220 may configure the time slot format for the link between the electronic apparatus 200 and the child node of the electronic apparatus 200, to cause uplink/downlink configuration of each of symbols within the time slot format cycle to be opposite to uplink/downlink configuration of a corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and a parent node of the electronic apparatus 200, or to be the same as uplink/downlink configuration of a corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and another child node of the electronic apparatus 200, see ¶ 0070); and 
transmit the message including the indication of the intended TDD configuration for the parent node, wherein the parent node is integrated access and backhaul (IAB) node of an IAB network (the electronic apparatus 200 may serve as a parent node on any link in the IAB wireless communication system. The electronic apparatus 200 may serve as a DN or a RN in the IAB wireless communication system, see ¶ 0048).
Regarding claim 16, XU discloses the indication includes, for the at least one slot used within the intended TDD configuration, information indicating a quantity of downlink symbols and a quantity of uplink symbols (the generation unit 240 may, after the format configuration unit 220 configures the time slot format of each of the time slots, determine whether the time slot format of the time slot is included in the defined 56 time slot formats. If the time slot format of the time slot is included in the defined 56 time slot formats, the generation unit 240 may determine the number of the identification information of the time slot format as the number of the time slot format, ranging from 0 to 55. If the time slot format of the time slot is not included in the defined 56 time slot formats, the generation unit 240 may define the number of the identification information of the time slot format of the time slot as 2. In the time slot format numbered 2, all the 14 symbols are X symbols, see ¶ 0081). 
Regarding claim 17, XU discloses the indication includes, for the at least one slot used within the intended TDD configuration, an implicit indicator of a quantity of flexible symbols (the generated time slot configuration information is simple and clear, compatible with the existing standards, and with minor changes to the existing standards. In addition, in this case, the X symbols are allowed to be included in the time slot format, thereby making the configuration of the time slot more flexible, see ¶ 0085).

Regarding claim 18, XU discloses the indication includes, for the at least one slot used within the intended TDD configuration, an implicit indicator of a permutation of the downlink and uplink indicators (in order to save signaling overhead, the time slot configuration information generated by the generation unit 240 may include identification information of each of one or more time slots in which uplink/downlink conversion occurs within one time slot format cycle, and identification information of a time slot format of the time slot, see ¶ 0086).
 
Regarding claim 19, XU discloses the indication includes, for the at least one slot used within the intended TDD configuration, an implicit indicator of availability of symbols within the at least one slot (the electronic apparatus 200 has a parent node, thus the format configuration unit 220 may configure the time slot format for the link between the electronic apparatus 200 and the child node of the electronic apparatus 200, to cause the uplink/downlink configuration of each of the symbols within the time slot format cycle to be opposite to the uplink/downlink configuration of the corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and the parent node of the electronic apparatus 200, see ¶  0071). 

Regarding claim 22, XU discloses wherein the message is included in
downlink control information (DCI) (the communication unit 230 may transmit the identification information of the time slot format of each of the one or more time slots in which uplink/downlink conversion occurs to the child node through low layer signaling, including but not limited to DCI, see ¶ 0090).
Regarding claim 29, XU discloses a method of wireless communication performed by a child node (Child Node, see figure 9), comprising: 
receiving a message, from a serving or neighboring cell, that includes an indication of an intended time division duplex (TDD) configuration for the serving or neighboring cell, wherein the indication includes downlink and uplink indicators for at least one slot used within the intended TDD configuration (the format configuration unit 220 may configure the time slot format for the link between the electronic apparatus 200 and the child node of the electronic apparatus 200, to cause uplink/downlink configuration of each of symbols within the time slot format cycle to be opposite to uplink/downlink configuration of a corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and a parent node of the electronic apparatus 200, or to be the same as uplink/downlink configuration of a corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and another child node of the electronic apparatus 200, see ¶ 0070); and 
determining a symbol to use within a TDD configuration for the child node, based at least in part on receiving the message, wherein the child node is an integrated access and backhaul (IAB) node of an IAB network (the format configuration unit 220 may configure the time slot format for the link between the electronic apparatus 200 and the child node of the electronic apparatus 200, to cause uplink/downlink configuration of each of symbols within the time slot format cycle to be opposite to uplink/downlink configuration of a corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and a parent node of the electronic apparatus 200, or to be the same as uplink/downlink configuration of a corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and another child node of the electronic apparatus 200, see ¶ 0070);
Regarding claim 30, XU discloses a method of wireless communication performed by a parent node (Parent Node, see figure 9), comprising: 
generating a message to include an indication of an intended time division duplex (TDD) configuration for the parent node, wherein the indication includes downlink and uplink indicators for at least one slot used within the intended TDD configuration (the format configuration unit 220 may configure the time slot format for the link between the electronic apparatus 200 and the child node of the electronic apparatus 200, to cause uplink/downlink configuration of each of symbols within the time slot format cycle to be opposite to uplink/downlink configuration of a corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and a parent node of the electronic apparatus 200, or to be the same as uplink/downlink configuration of a corresponding symbol within the time slot format cycle of the link between the electronic apparatus 200 and another child node of the electronic apparatus 200, see ¶ 0070); and 
transmitting the message including the indication of the intended TDD configuration for the parent node, wherein the parent node is an integrated access and backhaul (IAB) node of an IAB network (the electronic apparatus 200 may serve as a parent node on any link in the IAB wireless communication system. The electronic apparatus 200 may serve as a DN or a RN in the IAB wireless communication system, see ¶ 0048).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of WU et al. (US 2021/0345321 A1), hereinafter WU.
Regarding claim 2, XU fails to explicitly disclose determining the symbol is based at least in part on managing interference between the TDD configuration for the child node and the intended TDD configuration for the serving or neighboring cell.
In the same field of endeavor, WU discloses that the duplexing pattern configuration for IAB node1 can be a symbol-level configuration and the duplexing pattern configuration for IAB node2 can be a slot-level configuration. Also, the duplexing patterns for different nodes are not necessarily the same, which provides more flexibility to minimize cross-link interference, see ¶ 0084). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement WU’s teaching in the network taught by XU to minimize cross-link interference when configuration the IAB child node 

Claim(s) 7, 11, 20-21, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of KIM et al.  (US 2021/0289438 A1), hereinafter KIM.
Regarding claims 7, 11, 20-21, 26, XU fails to disclose the message includes SIB, where the SIB is broadcast on-demand basis or that receive a paging message indicating a change to the intended TDD configuration; and determine the symbol to use based at least in part on receiving the paging message.
In the same field of endeavor, KIM discloses the new IAB node 1 1b-05 receives the SIB1 from an adjacent cell, and may start a procedure of additionally obtaining the SIBx upon identifying the above-described indicator from the SIB1. The SIB1 may include scheduling information of the SIBx. The SIBx belongs to on-demand SI. In other words, the SIBx is an SIB that may be broadcasted only on demand, see ¶ 0052. The IAB routing reconfiguration/release may be indicated via paging downlink control information (DCI) or paging. DCI is an L1 message transmitted from a physical downlink control channel (PDCCH) and the paging DCI may be DCI including paging information, in particular, a system information change indicator. The paging DCI of the present disclosure may include an indicator indicating the IAB routing reconfiguration/release, an indicator indicating that the IAB-related system information capable of causing the routing reconfiguration/release is changed, or an indicator indicating that SIB or SI message including the IAB-related system information is changed, see ¶ 0133.  An IAB node may receive paging DCI or paging from an adjacent IAB node configuring IAB, see 0160). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KIM’s teaching in the network taught by XU for dynamically reconfiguring network’s resources based on current need. 

Regarding claim 27, KIM discloses broadcasting the paging message on an on-demand basis or directed to one or more MT nodes (the IAB node that received the paging DCI or paging indicating the IAB routing reconfiguration/release receives SIB1 and may receive SIBx when necessary. The SIBx may be provided in an on-demand manner, see ¶ 0041). 

Claim(s) 12-14, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of HARADA (US 2022/0007401 A1).
Regarding claims 12-14, 28, XU fails the child node receive the message from the a distributed unit (DU) in the IAB network or the serving or neighboring cell comprises a serving cell of the child node, and wherein the intended TDD configuration comprises at least one of a cell-specific TDD configuration, a dedicated TDD configuration, a slot format indication (SFI), or a combination thereof or determine the symbol to use based at least in part on the at least one of a cell-specific TDD configuration, a dedicated TDD configuration, an SFI, or a combination thereof.
In the same field of endeavor, HARADA discloses the child node receive the message from the a distributed unit (DU) in the IAB network or the serving, see ¶ 0039.  in IAB node 10B, the configuration for MT of child IAB node 10C may be at least partly the same as the configuration for MT of UE 20. For example, the configuration for MT of child IAB node 10C and the configuration for MT of UE 20 may be common to a cell-specific configuration, see ¶ 0075. Additionally or alternatively, when parent IAB node 10 indicates, to IAB node 10, a slot format indication (SFI) for the resource configured as soft, in other words, when IAB node 10 receives the SFI for the resource configured as soft, the resource configured as “flexible (F)” may be interpreted as being configured as or changed to “available.” Child IAB node 10 may be notified of the SFI using the higher layer signaling (e.g., UE-group common signalling). For example, the SFI may be included in a group common-PDCC, see ¶ 0133). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement HARADA’s teaching in the network taught by XU for dynamically resource configurations between the wireless nodes, and between the wireless node based on current network environment.
 
Claim(s) 9-10, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of YOU et al. (US 2020/0229271 A1), hereinafter YOU.
Regarding claims 9-10, 23-25, XU fails to explicitly disclose the message is included in downlink control information (DCI), wherein the DCI is a group-common DCI sent to a set of wireless devices including the child node, wherein the group-common DCI indicates a slot format indication (SFI) corresponding to the intended TDD configuration.
	In the same field of endeavor, YOU discloses the DCI is a group-common DCI sent to a set of wireless devices including the child node (see ¶ 0340-342); and an MT of an IAB node may have three types of time resources, which are DL, UL, and F, for a parent link thereof similarly to a slot format indication (SFI) configuration for an access link, see ¶ 0237). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate YOU’s teaching in the network taught by XU for TDD pattern configuration based on current network environment using known DCI signaling. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412